DETAILED ACTION
This is a first Office action on the merits to the application filed 7/2/2020. Claims 1-15 are pending.
The following is a list of cited and applied prior art:
Urabayashi – U.S. 2019/0081820, which is newly cited in this action.
Jayasinghe – U.S. 2019/0312679, which is newly cited in this action.
Lee – U.S. 2018/0317198, which is newly cited in this action.
Jung – U.S. 2020/0128576, which is newly cited in this action.

The follow is a summary of the rejections in this action:
35 U.S.C. 102(a)(2) over Urabayashi: Claims 11 and 13.
35 U.S.C. 103 over Urabayashi in view of Jayasinghe: Claims 1, 3, 6, 7, 10, and 15.
35 U.S.C. 103 over Urabayashi and Jayasinghe, and in further view of Lee: Claims 3 and 13.
35 U.S.C. 103 over Urabayashi and Jayasinghe, and in further view of Jung: Claim 9.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/13/2020 and 10/6/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Drawings
The drawings filed on 7/2/2020 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urabayashi.

Regarding claim 11, Urabayashi teaches:
A method of transmitting downlink control information (DCI) by a base station in a wireless communication system (Urabayashi, Figs. 8, 9), the method comprising: 
segmenting the DCI into a plurality of DCI candidates (Urabayashi, Fig. 8, step S1, ¶ 110; Fig. 9, step S17, ¶ 120);
scrambling a cyclic redundancy check (CRC) included in the DCI candidates using an equal scrambling sequence (Urabayashi, Fig. 9, step S19, ¶¶ 74, 105, 126), and
mapping the DCI candidates to a plurality of control resource block (RB) sets and transmitting the DCI candidates (Urabayashi, Fig. 8, step S2, ¶ 111; Fig. 9, step S19, ¶ 126, where DCI is transmitted as control information in an RB, where an RB is “is defined as a plurality of consecutive subcarriers (e.g., 12 consecutive subcarriers) in the frequency domain,” (Spec. ¶ 65), see e.g., Urabayashi, Fig. 17, ¶¶ 72, 74).

Regarding claim 13, which depends from claim 11, Urabayashi further teaches “the equal scrambling sequence is determined based on at least one of a type of data scheduled by the DCI or the number of the DCI candidates.” Urabayashi, ¶¶ 74, 232, where the RNTI (scrambling sequence) is determined based on the type of data intended for a specific UE, which is identified by the RNTI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi, in view of , both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 1, Urabayashi teaches:
A method of receiving downlink control information (DCI) by a user equipment in a wireless communication system (Urabayashi, Figs. 8, 9), the method comprising: 
detecting a plurality of first DCI candidates from a plurality of control resource block (RB) sets (Urabayashi, Fig. 8, step S2, ¶ 111; Fig. 9, step S19, ¶ 126, where DCI is transmitted as control information in an RB, where an RB is “is defined as a plurality of consecutive subcarriers (e.g., 12 consecutive subcarriers) in the frequency domain,” (Spec. ¶ 65), see e.g., Urabayashi, Fig. 17, ¶¶ 72, 74); 
(Urabayashi, Fig. 9, step S19, ¶¶ 74, 105, 126); and 
acquiring the DCI by aggregating second DCI candidates … among the first DCI candidates (Urabayashi, ¶ 127, since each DCI is arranged in a different position that includes a number of control channel elements (CCEs) and corresponds to an aggregation level, the DCI must be acquired by then aggregating the divided DCI in these CCEs, additionally, the second DCI candidates are considered part of the first DCI candidates).

While Urabayashi teaches that at least the CRC is scrambled (and thus also descrambled) using the RNTI, Urabayashi is silent as to whether or not the DCI candidates are “descrambled based on an equal scrambling sequence”. See e.g., Urabayashi, ¶ 74. Even so, Jayasinghe teaches that the DCI may be scrambled (i.e., encoded) using an RNTI, and thus, also descrambled by the RNTI, which is “an equal sequence.” Jayasinghe, Fig. 8, ¶ 63. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scramble/descramble the DCI, such as that in Urabayashi and Jayasinghe, with an RNTI so that user devices can properly identify specific DCI and ignore other DCI. See Jayasinghe, ¶¶ 50, 60, 63; see also Urabayashi, ¶ 232.

Regarding claim 3, which depends from claim 1, Urabayashi further teaches “information related to a type of data scheduled by the DCI is obtained based on the equal scrambling sequence.” Urabayashi, ¶¶ 74, 232, where the type of data is data intended for a specific UE, which is identified by the scrambling sequence (RNTI).

Regarding claim 6, which depends from claim 1, Urabayashi further teaches “the second DCI candidates are generated by attaching a CRC to each of segmented DCIs obtained by segmenting encoded DCI based on a size of each of the second DCI candidates.” Urabayashi, ¶ 105, for each DCI, i.e., the size of the segmented DCI, a CRC is attached to each segment, in other words, the number of CRCs is based on the number of (i.e., size) of segmented DCIs.

Regarding claim 7, which depends from claim 1, Jayasinghe further teaches “the second DCI candidates are generated by encoding the DCI in which the CRC is included based on a size of each of the second DCI candidates.” Jayasinghe, ¶¶ 48, 61, 64, the aggregation is determined based on size of DCI segmentation, and the codeword (i.e., encoding) is based on the aggregation, thus, the encoding is based on the size of DCI segmentation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scramble/descramble, and thus, encode the DCI, such as that in Urabayashi and Jayasinghe, based on aggregation level information, such as sizing, so that user devices can properly identify specific DCI and ignore other DCI. See Jayasinghe, ¶¶ 50, 60, 63; see also Urabayashi, ¶ 232.
Regarding claim 10, Urabayashi teaches:
A communication device for receiving downlink control information (DCI) in a wireless communication system, the communication device comprising: a memory; and a processor connected to the memory (Urabayashi, Fig. 2, the UE 100 is a device that receives DCI and is part of a wireless communication system (see Figs. 1, 8, 9), and the UE 100 has a memory and processor in the controller 130 (see ¶ 58), thus, they are connected), wherein the processor: 
detects a plurality of first DCI candidates from a plurality of control resource block (RB) sets (Urabayashi, Fig. 8, step S2, ¶ 111; Fig. 9, step S19, ¶ 126, where DCI is transmitted as control information in an RB, where an RB is “is defined as a plurality of consecutive subcarriers (e.g., 12 consecutive subcarriers) in the frequency domain,” (Spec. ¶ 65), see e.g., Urabayashi, Fig. 17, ¶¶ 72, 74),Application No. : To be assignedUS-000/CT; 19ASL048PCO USO1Filed: Herewith 
Page: 5of6descrambles a cyclic redundancy check (CRC) included in each of the first DCI candidates (Urabayashi, Fig. 9, step S19, ¶¶ 74, 105, 126), and 
acquires the DCI by aggregating second DCI candidates … among the first DCI candidates (Urabayashi, ¶ 127, since each DCI is arranged in a different position that includes a number of control channel elements (CCEs) and corresponds to an aggregation level, the DCI must be acquired by then aggregating the divided DCI in these CCEs, additionally, the second DCI candidates are considered part of the first DCI candidates).

While Urabayashi teaches that at least the CRC is scrambled (and thus also descrambled) using the RNTI, Urabayashi is silent as to whether or not the DCI candidates are “descrambled based on an equal scrambling sequence”. See e.g., Urabayashi, ¶ 74. Even so, Jayasinghe teaches that the DCI may Jayasinghe, Fig. 8, ¶ 63. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scramble/descramble the DCI, such as that in Urabayashi and Jayasinghe, with an RNTI so that user devices can properly identify specific DCI and ignore other DCI. See Jayasinghe, ¶¶ 50, 60, 63; see also Urabayashi, ¶ 232.

Regarding claim 15, which depends from claim 10, Urabayashi further teaches “the communication device is capable of communicating with at least one of another communication device, a communication device related to an autonomous driving vehicle, a base station or a network.” Urabayashi, Figs. 2, 8, ¶¶ 108-111, the UE 100 (communication device) communicates with at least a base station 200 and/or network.

Claim 3 is also rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi and Jayasinghe as applied to claim 1 above, and further in view of Lee, all of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claim 3, while Urabayashi is considered to teach, “information related to a type of data scheduled by the DCI is obtained based on the equal scrambling sequence,” as claimed (see rejection of claim 3 above), for the sake of completeness, Lee also teaches the limitation. Lee, ¶¶ 99, 100, 203. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the scrambling sequence to determine a type of data scheduled by the DCI to determine if the data is UE-specific or for a group of UEs. See Lee, ¶ 99.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi and Jayasinghe as applied to claim 1 above, and further in view of Jung, all of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claim 9, neither Urabayashi nor Jayasinghe teach the additionally recited limitations. Jung remedies this and teaches “a physical uplink control channel (PUCCH) resource related to data scheduled by the DCI is determined based on a control RB set having a lowest index among the control RB sets.” Jung, ¶¶ 92, 209, where the PUCCH resource is determined by DCI, which is indicated by a lowest CCE index of the DCI, which as explained above in the rejection of claim 1, is transmitted in a CRB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining the PUCCH resource based on DCI information, as in Jung, with the combination of Urabayashi and Jayasinghe to configure wireless resources for uplink transmission, such as uplink control information. See Jung, Fig. 6, ¶¶ 92, 209.

Claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Urabayashi in view of Lee, both of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claim 13, while Urabayashi is considered to teach, “the equal scrambling sequence is determined based on at least one of a type of data scheduled by the DCI or the number of the DCI candidates,” as claimed (see rejection of claim 13 above), for the sake of completeness, Lee also teaches the limitation. Lee, ¶¶ 99, 100, 203. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the scrambling sequence to determine a type of data scheduled by the DCI to determine if the data is UE-specific or for a group of UEs. See Lee, ¶ 99.

Allowable Subject Matter
Claims 2, 4, 5, 8, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or suggests all of the limitations as they are recited in each of dependent claims 2, 4, 5, 8, 12, and 14, including all limitations of their respective parent claims.
In particular:
Claims 2 and 12 recite virtually the same feature that “the number of control channel elements (CCEs) constituting each of the second DCI candidates is different.” (Emphasis added.) While the prior art teaches that the segmented (e.g., second) DCI candidates may be part of CCEs (see e.g., Urabayashi, ¶ 127), the prior art is not so specific that each of the second DCI candidates has a different number of CCEs.
Claim 4 recites that “the number of the second DCI candidates related to the DCI is obtained based on the equal scrambling sequence.” The prior art of record teaches that the type of DCI may be determined by the scrambling sequence (see e.g., Urabayashi, ¶¶ 74, 232; Lee, ¶¶ 99, 100, 203), but not that the number of DCI candidates is based on the scrambling sequence.
Claim 5 recites that “information about a type of the DCI is obtained based on indexes of the second DCI candidates related to the DCI.” The prior art of record teaches that the type of DCI may be determined by the scrambling sequence (see e.g., Urabayashi, ¶¶ 74, 232; Lee, ¶¶ 99, 100, 203), but not that the type of DCI is based on indexes of the DCI candidates related to the (selected) DCI.
Claim 8 recites that “a length of the equal scrambling sequence is a sum of a length of the CRC and a length of a virtual CRC included in a payload of the DCI.” None of the prior art teaches that the length of the scrambling sequence (e.g., the RNIT) is the sum of a length of the CRC and the length of the virtual CRC.
Claim 14 recites that “indexes of the DCI candidates are determined based on a type of the DCI.” The prior art of record teaches that the starting index of an enhanced control channel element, not a DCI, may be determined based on a DCI type. Lee, ¶ 119.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2019/0335431, to Wang et al., describes segmenting DCI (Fig. 1) and decoding based on encoded (i.e., scrambled) DCI (Figs. 4, 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413